OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                            AUSTIN


                                               hpril   7,   1939



b.2.J. P. irryan
County Attorney
&ngleton, %XFiE
Dear sir;                    : opipion.No._
        Kr: J. P. Bryan, April 7, 1939. Page 2


        County, and not by an election inseach district ordered by county
        judge on petition, followed by a favorable vote of eaah district;-
        This attempted consolidationwas begun in 1925 and concludedin
        1926. Hence the statute8 governing the coneolidationof such scbooi
        distrlots at this time must be consulted.
                 The authority of the Legislatureof Texas ,lnthe formation,
        organization end control of school districts of all kinds is
        plenary, and the instant inquiry turns only upon a proper inter-
        pretation of the many exlstlng statutes upon this subjeot rather
        than'the constitutional authority of the Legislature to enact such
        statutes. The Legislature haa made free use of this Dower, and in
        order to euooeesfully thread the mane of statutes lnyolvlng the
        ereatlon, regu&tIon and alteration of eohool dietriots ot~nrlous
        kinde, and validation thereof, weehould, at the outeet dietlnguish
        d"aoonmolidatIonW of lohool dlabtrlote,   both oommon and &pendent,
        wI.thln.thepurview and meaning of Artiole SSO6, RevIseQ OlvIl
        Statutes or Texaa, rrolpa ohange or boundaries of en Independent
        eohool dletPIot under Artlole S666, Revised .ClvIlStatutes, a
        radgotton  and revielon of the boundaries of 00-n     .aohooldfetrlets
        with the daitian OS such territory to that of Independent sohool
        dlstrlote under Artlole 89&a, Revised CIvIl Bttitutee, frod a
        detadgd.or     territory  from eohool dletricta   06mmon or Independent,
        and~atteohlng aaid territory to another eahooi dietriot, oobvm or
        iUdePOndSntiunderArtlole S94Sf, Revised Cl~il Stetutam, ~X'OEI    the :,
        Inoorporatlon, by the Sounty Sohool T usteds of a OosmionSohool
        DIetriot InWan     lxidep6ndentSohool &trlot,    under Artiole S94Sj,
        Herlaed CIvll Statutea, and frm the grouping or annerIng, by'
        County Sohool Trustees, of 001pmoneohool dIetrIots with independent
        aohool dlatriots of oertain eoholastlo population, for the purpose
        of forming rural high sohool ,distriots,under the authorityof
        Artiole R9SSa, Revised Civil Statutes.
                  The transaotlon shown by the mInutea of the County Sob001
        Board ~of Brazorla County was olearly a oonaolldatIon of Anohor.
        Common Sohool Dletrfot with Angleton Xndependent Sohool Distriot
         SO as to fall squarely wIthin the soope of Artiole SSO6, Revised
        Civil Stat@ee, 19Sk, and require an eleotion, on order of the
        .oounty judge, upon the petition of twenty or a majority of the
         legally hallfled voters of the sohool districta afreoted. The
        county El&001 Twteeti of Bresoiia Sounty were mistakenly eating
i       under one of the artioles hereinabove cited, relating to the
I        annexation, extensfon, rearrangement, or groupfng ot'sohool districts,
c        or possibly under Artlole S6S1, Revised Civil Statutes, authoriaing
A

    4        .
     ,




Y,r.J. P. Dryan, April 7, 1939, Page 3


oounty school trustees to exercise the authority heretofore
vested in comn;issloners*courts with reference to creating,alter-
ing or aonaolidationof school distriats. It is not clear just
under what statute or theory of law these Trustees were purporting
to act, but it is clear that their action was wholly without
statutory authority and the attempted consolidationof these two
school districtswaa absolutelyvoid and of no force and effect.
         The Supreme Court of Texas, in Dover Common School District
v. County School Trustees of Mavarro County, et al, 248 L. 8.
1062, held that Chapter 65, Acts 1st and 2nd Called Session, 36th
Legi~letime, pmviaing for 'iin    sleotlon, on petition of elaotom,
ror ooneolidatlon of the school dirrtrlotsnamd therein, foXLowed
by~'eoorder of the oommisslonersq oourt.~deolarlng mob oousolldation~,
w&s au inaonslstent end radleally Qltferenf system of prcoa4um
for the consollaaticnof sohool dlstrlots to the proosduro thereto-
fore existing, and lt was thererora tho lntentloitof,the Legislature
to.~repeel    'oonfllctingetatqtoe allow-   ooneolldatloa of suoh
sohool dlstrlota by not6 of ceunty eohool trustoee. This statute
declared by the suprams Oourt to be tho exoluslve mode of oousolldat-
lng school 61striot~.~i-wea  substantfilly the mame, In all Ita terms,
tie‘Artlole8806, Reeised C.lvllStatutee, epplloeble to tlkinatant
00nsoliaati0n.      And, elthcugh the oaae cited Involves .e..oogsollde-
tlon of two oommon eohool distrfots, nevertheless,'In principle,
thle decision,furnlahes ample support for our oonoluaioh that the
atteaipted    conaolldationor Anohor @amen School Diatrlot and Angle-
ton JndopeadentSohccl Distriot by the County~sohool Board of
Brazoria County was.an absolute nullity by reason of a failuriito
comply with the conditionsand procedure required by eaia Article
&Sod,, es timended,
                  Revised Civil   Statutes.

        ,Thi'soonclnslonbrings un to a oonsideratioaOS your
second question regarding the efteot o? existing validatingnot6
uponthe attempted consolidationof those two sohool dletrlots.
This question,as the first; involve+ purely a matter of stetutory
:interpretetion,rather thanofconatltutional limitations,beoeuao
the power of the Legieletureto enact ourative of validatinglegte-
lat&&i elfeating the forAmtto~.and exieteneo of sohool dlstrlcte
is just as plenary as ite original power to create suoh districts
in'the first instance. What ever the Legislaturehas initial
power to authorize, it oen ratify and aonflna. Ctiatioe Ads have
been held effectiveto validate the creation of school dietrlcts
embraced within the terms thereof even thcugh the procedure by
which such distrfatswere formedwas so Irregular as to render
the same void. 37 Tex. hr. 899, aad oases cited.
  $!r.J. P. aryan, tlpril7, 1939, Page 4


           The Legislatureof Texas has made free use of itsgnques-
  tioned_power
          -    to enaat
                    . curative
                         -       legislotlonin this regard. From
  a oareful examination0Z these many statutes,we have found some
  twelve which appear to cover school districts of the type involved
  here, and their consolidation.
           Articles 27421, 2742j, 2742k, 2815g-2, 2815g-3, 2816g-8,
  Devised Civil Statutes,are substantiallyIdenticalIn their valldat-
  ing operation. Bvery type of school district (including"consplid-
  ated independentschool districts")heretofore "laid out and
  establishedor attempted to be eetabllehed by the
                is dsolared to be thereby validat
  -** een egally establlehed in the flret instanoe. These rtatates
  a&l provider
           *The faot that by lnadvert&oe or overslght~,any
      act of the ofilosre of any oounty in the oreatlon of any
      dlatrlot was omitted rrhallIn no rlae lnvalldate~suoh
      dietriot ,”

  enQ fu.rther,that:
      "all act8 or the county board6 of trwtees.of any and all
      oountlek ln rearranging, ohanglng or subdivldlng suqh sohool
      dietriots or lnoreaelng or deorearlng the area thereof,
      in any sohool dlstrlot of any Idnd, or inoreating new
      dlatriots out OS parts of erlsfing dietriots or othemwl,se,
      are hereby In all things validated.*
           Despite the general nature of eaoh and all.ot the above
  oited statutes,we think the pertinsnt portions thereor, hereIn-
  above quoted, IndIoate an Intentionon the part of the Leglrlatur4
  merely to oorreot and sure oertaln inadvertenoer;oosreights or
  omleeione on the part or the oounty board of trustees In perform-
   ing oerta5.nsota and duties In regard to sohool dietriots,whloh   (
 they are empoweredby statute to perfor& Moreover, It will be
  noted that these statutes do not, by expre~sslanguage, attempt to
   validate any sots or omfssions on the part of oounty boards ot
   trwtese in oonneotionwith a oonsolidatl~noi,sohool districts.
   Inammaoh as the acts of validation under eonslbere&ion purport to
   validate sohool districts vhsretof'orelaid out and established
   or attempted to be estab,llshedby the        offloers of any
   oounty", we oannot eay that suoh stat se are applloable to the
   oonaolidatedsohool district Involved in the instant Inquiry,
I whioh was called into being by oounty eohool trustees who were not,
a under exieting statutes and court decisions,*proper otfloeraW
; to efieot auoh ooneolldation,and whose attempt to oonsolidate
:, these school dlstriots was wholly void and Illegal.
    hr. J. P. Srynn, April 7, 1939, Page 3


             Article 2744a, kevised Civil Statutes, is a validathg
    act of general scope and purports to validate all school dietriots
    "heretoforeattempted to.be created or oonsolidatedby the proper
    authoritiesof the couuty, or by election in cases where an electioh
    for such purpose my have been authorizedby law." This statute
    clearly would not operate to validate Angleton Consolidated
    IndependentSchool District, created without the election,not
    only authorized,but required by law.
             Article 2744c, Revised Civil Statutes,validates all
    aotione and proceedingsof County Board of Sohool Trustees in
    oonaoUdating territory to any lndepeudent eohool dietriot, but
    this statute is llmlted in its ourative applioation to lndepeudeut
    eohool dlstriot~ having a soholmtlo population of not lea8 than
    ohs hundred and forty and not more than two hundred fifty   looorb-.
    ing to the last soholastlo oenaun. It lrrpate&that      thiclaot warn
    dealgned  to correct roam error or unauthorized action ooourrlug
    in the oonrrolldatlonof a partloular sohool 4lstrlot, although it
    1s attempted to be made general form. Ao examlnatlon of the
    aoholastio oenaua of the dlstriot involved here demonstrates that
    no validating support oan be gathered from thla act.
             Articles Sf316g-7,ZSl3g-lS and 881Sg-13, Revised Civll
    Etatutes, although reoent general acts oovering every poeslble
,   type of sohool dlstrlot, olearly lend no aealetanoe in ldgaliting
    the dietriots involved here, beoauae they eaoh and all negattve
    leglelatlve intent to validate any dietrlot oreated or ooneol.lQate
    without an election for the purpose. As indicative of this, we
    point to the following language appearing in eaoh of theme
    statutea:
             "Providinghowever, that no aotion or resolution
        purportingto transfer any territory from one dletrlot
        to.:anotherdistrlot, without an arrinudive vote 0s the
        voters of the district arfeoted ehall be validated by
        Thorpassage of thir act."
             Mooreover,.Artlolea%%lSg-l2 aud E815g-18 oontain the fol-
    ~O&S Oigniri0tu.e ians~afp:
             "This law shall not apply to auy district or dlstrlote
        the laying out, eatabllehlng, oomblulng, abolishing, or
        ohanglng of whloh wa8 not submitted to a vote of the people
        residing in suoh district or distriota or tprritories
        affsoted thereby."
&r. J. I'.Rryan, itpril7, 1939, Page 6


         In view 0s this language, these statutes clearly have no
applicationto the instant csse, where the plain provisionsof
krticle 2206, Revised Civil Statutes, determinadby the Supreme
Court of Texss in the case cited to be mandatoryand exclusive,
were not followed by the holding of a consolidationelection.
         In tbis connection,we point to Article 28060, Revised
Civil Statutes,designed to correct or validate “all consolidations
or attempts at consolidationof a oommon school distript with a
contiguousIndependentsohool district created by genersl or
speolal.lawsafter elections held under Article 2806, 'l'ltle 49,
Revised Civil Statutes of Texas, lOaS, and amendmentsthereto,
where a lsajorltyof the .ioters lu eaoh of said dlstrlots vote& In
savor of said oonsolldation.* Thi8 statute 18 limited to the
oorreotlon of oertaln oversight6 and lnadvertanoee on the part of
the aounty judga in calling the eleotlon required and the aom-
mle8loners* oourt in .deolarlngthe result thereof, and alearly oan-
not apply here.
         Itila our oplnlon, and you are aooordlnglp advised that'
the attempted oonaolldatlon by the Oounty Sohool Board of Brammia
County, in 1925 and 1926, of Anchor Oonmon Eohool Dlstrlot with
Angleton Independentschool Dlstrlot was void and lnafieotlve, and
hae not been validated by any ouratlve legislation upon the
statute booka.
                                    Yours very truly